    Case 19-90023-BHL-13                        Doc 27          Filed 03/19/19              EOD 03/22/19 13:24:07     Pg 1 of 1


                                            UNITED STATES BANKRUPTCY COURT
                                              FOR THE DISTRICT OF Southern Indiana

                                                            Minute Entry/Order
Hearing Information:
                         Debtor:    ROGER NILES & LINDA SUE LAUDERBAUGH
                  Case Number:      19-90023-BHL-13            Chapter: 13

          Date / Time / Room:       TUESDAY, MARCH 19, 2019 02:00 PM NA 103

         Bankruptcy Judge:          BASIL H. LORCH
               Courtroom Clerk:     AMY MASSEY
                Reporter / ECR:     AMY MASSEY                                                                                   0.00


Matters:
       1) Confirmation Hearing on Capital One Auto Finance's Objection to Confirmation of Chapter 13 Plan [2], [18]
              R / M #:   0/ 0

       2) Confirmation Hearing on Trustee's Objection to Confirmation of Chapter 13 Plan [2], [22]
              R / M #:   0/ 0


Appearances:
        JOSEPH M. BLACK, TRUSTEE
        STACY WISSEL, ATTORNEY FOR ROGER NILES LAUDERBAUGH, LINDA SUE LAUDERBAUGH
        DIANE HAGUE, ATTORNEY FOR CAPITAL ONE AUTO FINANCE, A DIVISION OF

Proceedings:                                                                                                              1.00

        (1-2) Disposition: Hearing Held. Confirmation is Denied. Debtor is given 60 days to file an Amended Plan.




IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                           3/22/2019     1:04:37PM
